Citation Nr: 0533992	
Decision Date: 12/16/05    Archive Date: 12/30/05

DOCKET NO.  02-01 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an annual clothing allowance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Dean, Counsel




INTRODUCTION

The appellant had active service from November 1983 to April 
1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2000 determination by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.  The case was last before the Board in November 
2003, when it was remanded to the RO for compliance with the 
Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This action has now been 
completed, and the case has been returned to the Board for 
further appellate consideration.  


FINDINGS OF FACT

1.  The appellant is service-connected for atopic dermatitis, 
rated 10 percent disabling.  

2.  A VA dermatological physician has certified that proper 
application of the medications prescribed for the treatment 
of the service-connected skin disability will not cause 
irreparable damage to the veteran's outergarments.  


CONCLUSION OF LAW

Entitlement to an annual clothing allowance is not 
established.  38 U.S.C.A. § 1162 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.810 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.  

The record reflects that through various letters, the 
statement of the case and supplements thereto, the RO has 
notified the appellant of the evidence and information needed 
to substantiate the current claim, the information he should 
provide to enable the RO to obtain evidence on his behalf, 
the assistance that VA would provide to obtain evidence and 
information on his behalf, and the evidence that the 
appellant should submit if he did not desire the RO to obtain 
the evidence on his behalf.  See, e.g., the letters addressed 
to the appellant by the RO dated October 20, 2000, 
February 8, 2001, and March 31, 2004.  In these letters, the 
RO specifically informed the appellant of the current status 
of his claim and of the evidence already of record in support 
of the claim, and of what the evidence must show in order to 
support the claim.  The appellant was also asked to inform 
the RO of any additional evidence or information which he 
thought would support his claim, so that the RO could attempt 
to obtain this additional evidence for him.  Moreover, since 
the veteran was informed of the evidence that would be 
pertinent to his claims and requested to submit such evidence 
or provide the information necessary to enable the RO to 
obtain such evidence, the Board believes that the veteran was 
on notice of the fact that he should submit any pertinent 
evidence in his possession.  The November 2004 supplemental 
statement of the case specifically instructed the veteran to 
submit any evidence in his possession which might pertain to 
his claim.  Therefore, to this extent, the Board is satisfied 
that VA has complied with the notification requirements of 
the VCAA and the implementing regulations.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Moreover, the appellant has been accorded several VA 
examinations in connection with the current claim, and 
extensive VA medical records have also been obtained.  
Neither the appellant nor his representative has identified 
any additional evidence or information which could be 
obtained to substantiate the present claim, and the Board is 
also unaware of any such outstanding evidence or information.  
The appellant stated in a written statement dated in April 
2004 (in response to the March 2004 VCAA letter) that he had 
no relevant medical evidence to submit and that he wished for 
the appellate process to proceed.  In another statement 
received in November 2004, he repeated that he wanted this 
appeal returned to the Board.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

In the present case, the relevant issue was initially 
adjudicated by the RO in October 2000, shortly before the 
enactment of the VCAA in November of that year.  
Subsequently, extensive notification and evidentiary 
development were accomplished in accordance with the VCAA, 
and the claim was last adjudicated in November 2004 after the 
final VCAA letter was issued in March 2004.  There is no 
indication or reason to believe that the ultimate decision of 
the RO on the merits of this claim would have been different 
had initial adjudication been preceded by complete VCAA 
notification and development.  In sum, the Board is satisfied 
that the RO properly processed the claim following compliance 
with the notice requirements of the VCAA and the implementing 
regulations and Pelegrini.  Any remaining procedural errors 
would constitute harmless error.  Therefore, in the Board's 
opinion, there is no prejudice to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the 
veteran's claim.  

II.  Analysis

As pertinent to the present appeal, an annual clothing 
allowance is payable to each veteran who uses medication 
which a physician has prescribed for a service-connected skin 
condition due to a service-connected disability, provided 
that the Chief Medical Director or his designee certifies 
that because of the use of such a physician-prescribed 
medication for a skin condition due to the service-connected 
disability irreparable damage is done to the veteran's 
outergarments.  38 U.S.C.A. § 1162(2)(West 2002 & Supp. 
2005); 38 C.F.R. § 3.810(a)(2) (2005).  

Service connection has been established for atopic 
dermatitis, rated 10 percent disabling.  The veteran has been 
prescribed Triamcinolone Acetonide cream or ointment and 
Absorbase cream by his treating VA physicians for the 
treatment of the service-connected skin disability.  The 
relevant VA outpatient treatment records reflect 
prescriptions for these medications from the date of the 
current claim in August 2000 up to the present.  In January 
2001 and again in January 2002, a VA physician associated 
with the local VA Dermatology Clinic certified that proper 
use of the physician-prescribed medications for the skin 
condition due to the service-connected disability would not 
cause any damage to the veteran's outergarments.  Likewise, 
extensive VA medical records do not reflect any indication 
that the prescribed medications in question are actually 
causing irreparable damage to the veteran's outergarments.  
Under these circumstances, the appellant's claim for an 
annual clothing allowance is legally insufficient.  Without 
the required medical certification, the claim cannot be 
allowed.  In cases such as this, where the law is 
dispositive, the claim should be denied because of the 
absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  Accordingly, the appeal is denied.  

The appellant is justifiably confused by the fact that he was 
actually paid a clothing allowance for 1999; however, in view 
of the subsequent evidentiary development, this award was 
obviously erroneous and does not provide a legal basis for 
continuing the erroneous payment of an annual clothing 
allowance to the appellant.  


ORDER

An annual clothing allowance is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


